     Case 1:20-cv-04920-MKV Document 46 Filed 11/16/20 Page 1 of 2


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York



                                                   86 Chambers Street, 3rd floor
                                                   New York, New York 10007


                                               November 16, 2020
BY ECF
The Honorable Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

                  Re:     Pfizer Inc. v. United States Department of Health and Human
                          Services, et al., No. 20 Civ. 4920 (MKV)


Dear Judge Vyskocil:

        This Office represents the defendants (the “Government”) in the above-referenced
action. We write to note that, contemporaneous with the filing of the Government’s
Opposition to Pfizer’s Motion for Summary Judgment and Motion to Dismiss the
Complaint or for Summary Judgment, the Government is filing the Administrative
Record in this matter. In correspondence dated October 2, 2020, Pfizer’s counsel noted
that the Government had served Pfizer with the certified Administrative Record, and that
Pfizer was reviewing the contents of the record to determine whether it contained
information that would require redactions. See ECF No. 32. Pfizer’s counsel
subsequently informed the undersigned that Pfizer did not intend to make a motion to
redact any information from the Administrative Record. Therefore, the Government files
herewith the Administrative Record relating to the agency actions challenged in this
lawsuit.

       Thank you for your consideration of this matter.
     Case 1:20-cv-04920-MKV Document 46 Filed 11/16/20 Page 2 of 2




                                                Respectfully submitted,

JEFFREY BOSSERT CLARK                           AUDREY STRAUSS
Acting Assistant Attorney General               Acting United States Attorney for
                                                the Southern District of New York
MICHELLE R. BENNETT
Assistant Branch Director
                                          By:   /s/ Rebecca S. Tinio
JUSTIN M. SANDBERG                              REBECCA S. TINIO
Senior Trial Counsel                            JACOB M. BERGMAN
R. CHARLIE MERRITT                              JACOB T. LILLYWHITE
Trial Attorney                                  Assistant United States Attorneys
U.S. Department of Justice                      86 Chambers Street, 3rd Floor
Civil Division, Federal Programs Branch         New York, NY 10007
1100 L Street, NW                               Tel.: (212) 637-2774/2776/2639
Washington, DC 20005                            Fax: (212) 637-2686
Tel.: (202) 514-5838/(202) 616-8098             rebecca.tinio@usdoj.gov
justin.sandberg@usdoj.gov                       jacob.bergman@usdoj.gov
robert.c.merritt@usdoj.gov                      jacob.lillywhite@usdoj.gov



cc (via ECF):

Douglas Hallward-Driemeier
Ilana H. Eisenstein
ROPES & GRAY LLP
Attorneys for Plaintiff




                                          2
